Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001105
                                                         04-DEC-2017
                                                         02:51 PM
                          SCWC-14-0001105

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        JAMES MCDANIEL, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0001105; CR. NO. 13-1-0755(1))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on

October 24, 2017, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai#i, December 4, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson